DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 6/21/22. No claims have been amended, new claims 35-43 have been added, and claims 1-20, 28, 30, and 32-34 have been cancelled. Thus, claims 21-27, 29, and 35-43 are presently pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24,  27-29, 31 and 35-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardinali (2014/0005583) in view of Bonutti (5,167,612).
Regarding claim 21, in fig. 1 Cardinali discloses a therapeutic device for use on a length of a leg of a user, the length including an upper leg portion, a lower leg portion, and a knee intermediate the upper leg portion and the lower leg portion, said leg length also defining opposing medial and lateral sides each extending the length of said leg length (see device in fig 1), said user having an anterior, said device comprising: a proximal framework portion (26, 30 and 46) configured for attachment relative to the upper leg portion; one or more proximal framework securing members (straps that attach to upper strap retainers 16) operatively coupled to the proximal framework portion, the one or more proximal framework securing members configured for securing the proximal framework portion to the upper leg portion [0024]; a distal framework portion (32, 36 and 48 beneath 32 and 36) configured for attaching to the lower leg portion; at least one operative connection (22 and 24) intermediate to and operatively connecting the proximal and distal framework portions, the operative connection configured to facilitate manipulation of the proximal and distal framework portions in device flexion when the device is attached to the leg and when the leg is in flexion [0025]; but is silent regarding an extension assistor attached to the distal bridge, wherein the extension assistor is configured to selectively discourage device flexion of the proximal and distal framework portions relative to one another, and, when activated, the extension assistor selectively encourages device extension of the proximal and distal framework portions relative to one another, thereby causing the leg to be urged into extension. 
However, in fig. 1 and 3 Bonutti teaches an extension assistor (22) attached to the proximal framework portion and attached to the distal framework portion (see attachment of 62 to frames 44 and 24), the extension assistor configured to provide an urging force (see Abstract, lines 10-14) to the distal framework portion at a position closer to the at least one operative connection than to any of the one or more distal framework engaging members, to the distal framework portion (see fig 1, element 22 is attached to the framework 24 and 44 near operative connection 62), wherein the extension assistor is configured to selectively discourage device flexion of the proximal and distal framework portions relative to one another, and, when activated, the extension assistor selectively encourages device extension of the proximal and distal framework portions relative to one another, thereby causing the leg to be urged into extension (Col. 1, II. 60-67). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cardinali's proximal framework, distal bridge and hinge with an extension assistor, as taught by Bonutti, for the purpose of expanding the range of motion of joints.
Regarding claim 22, the modified Cardinali discloses that the extension assistor comprises an elongate tensile connector (82, fig 1 Bonutti).
Regarding claim 23, the modified Cardinali discloses that the extension assistor includes a ratchet element configured to take up a length of the elongate tensile connector (84, fig 1 of Bonutti).
Regarding claim 24, the modified Cardinali discloses that the one or more proximal framework securing members comprises one or more straps configured to be placed in tension ([0025] Cardinali).
Regarding claim 27, in fig. 1 Cardinali discloses a method of therapeutic treatment of a knee comprising the steps of: providing a therapeutic device for use on a length of a leg of a user the therapeutic device having a proximal framework portion (26, 30 and 46 beneath 26 and 30) configured for attachment supporting an upper portion of the leg including a leg facing portion configured to be directed towards and generally facing said upper leg portion (inner sides of 26, 30 and 46 beneath 26 and 30), a distal framework portion (32, 26 and 48 beneath 32 and 26) configured for attachment relative to a lower portion of the leg configured to be directed towards and facing said lower leg (inner sides of 32, 26 and 48 beneath 32 and 26), distal (straps that attach to lower strap retainers 16) securing members for securing the and distal framework to the lower leg portions, and engaging the leg of the user to the proximal and distal framework portion with the one or more proximal securing members and the one or more distal securing members (the entirety of the device helps to attach to the leg), at least one operative connection (22 and 24) intermediate to and operatively connecting the proximal and distal framework portions, the operative connection configured to facilitate manipulation of the proximal and distal framework portions in device flexion when the device is attached to the leg and when the leg is in flexion [0025] but is silent regarding an extension assistor operatively connected to the proximal bridge and urging the leg into extension by activating the extension assistor to encourage extension of the proximal and distal framework portions relative to one another. 
However, in fig. 1 and 3 Bonutti teaches an extension assistor (22) attached to the proximal framework portion and attached to the distal framework portion (see attachment of 62 to frames 44 and 24), the extension assistor configured to provide an urging force (see Abstract, lines 10-14) to the distal framework portion at a position closer to the at least one operative connection than to any of the one or more distal framework engaging members, to the distal framework portion (see fig 1, element 22 is attached to the framework 24 and 44 near operative connection 62), wherein the extension assistor is configured to selectively discourage device flexion of the proximal and distal framework portions relative to one another, and, when activated, the extension assistor selectively encourages device extension of the proximal and distal framework portions relative to one another, thereby causing the leg to be urged into extension (Col. 1, II. 60-67). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cardinali's proximal framework, distal bridge and hinge with an extension assistor, as taught by Bonutti, for the purpose of expanding the range of motion of joints.
Regarding claim 28, in fig. 1 Cardinali discloses a method of therapeutic treatment of a knee using a therapeutic device, the device comprising a distal framework portion (32, 26 and 48 beneath 32 and 26) configured for attachment relative to a lower leg portion of a user: a proximal framework portion (26, 30 and 46 beneath 26 and 30) configured for attachment relative to an upper leg portion of a user; one or more proximal framework securing members (straps that attach to upper strap retainers 16) operatively coupled to the proximal framework portion, the proximal framework securing members configured for securing the proximal framework portion to the upper leg portion [0025]; one or more distal framework securing members (straps that attach to lower strap retainers 16) operatively coupled to the distal framework portion, the distal framework securing members configured for securing a distal framework portion (32 and 26) to the lower leg portion; a distal framework portion configured for attachment relative to a lower leg portion of the user [0025]; at least one operative connection (22 and 24) intermediate to and operatively connecting the proximal and distal framework portions, the operative connection configured to facilitate manipulation of the proximal and distal framework portions in device flexion when the device is attached to a leg of the user and when the leg is in flexion [0025]; and a distal bridge (34 and 48 beneath 34) attached to the distal framework portion, wherein the distal bridge is configured not to touch or otherwise attach to the anteromedian portion of the upper leg portion (when the user is wearing pants); the method comprising: attaching (i) the lower portion of the leg of the user to the distal framework portion only with the one or more distal framework securing members and the one or more proximal framework securing members (the entirety of the device helps to attach to distal bridge to the upper leg portion) without the distal bridge directly touching the anteromedian portion of the lower leg portion (when the user is wearing pants) and attaching (ii) the upper portion of the leg of the user to the proximal framework portion only with the one or more proximal framework securing members and the one or more distal framework securing members (the entirety of the device helps to attach to distal bridge to the upper leg portion) without the proximal bridge directly touching the anteromedian portion of the upper leg portion (when the user is wearing pants), but is silent regarding an extension assistor attached to the distal bridge, wherein the extension assistor is configured to selectively discourage device flexion of the proximal and distal framework portions relative to one another, and, when activated, the extension assistor selectively encourages device extension of the proximal and distal framework portions relative to one another, thereby causing the leg to be urged into extension; and urging the leg into extension by activating the extension assistor to encourage extension of the proximal and distal framework portions relative to one another. 
However, in fig. 1 and 3 Bonutti teaches an extension assistor (22) attached to the proximal framework portion and attached to the distal framework portion (see attachment of 62 to frames 44 and 24), the extension assistor configured to provide an urging force (see Abstract, lines 10-14) to the distal framework portion at a position closer to the at least one operative connection than to any of the one or more distal framework engaging members, to the distal framework portion (see fig 1, element 22 is attached to the framework 24 and 44 near operative connection 62), wherein the extension assistor is configured to selectively discourage device flexion of the proximal and distal framework portions relative to one another, and, when activated, the extension assistor selectively encourages device extension of the proximal and distal framework portions relative to one another, thereby causing the leg to be urged into extension (Col. 1, II. 60-67). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cardinali's proximal framework, distal bridge and hinge with an extension assistor, as taught by Bonutti, for the purpose of expanding the range of motion of joints (abstract).
Regarding claim 29, the modified Cardinali shows that the extension assister defines a load path through the extension assister and between the proximal framework portion and the distal framework portion (the assistor 22 of Bonutti applies a load between frames 24 and 44, fig 1 of Bonutti), and wherein the extension assister is configured to encourage device extension by changing a length of the load path (see the load change between figs 1 and 3 of Bonutti where the limb is urged to extend).
Regarding claim 31, the modified Cardinali shows that the extension assister defines a load path through the extension assister and between the proximal framework portion and the distal framework portion (the assistor 22 of Bonutti applies a load between frames 24 and 44, fig 1 of Bonutti), and wherein the extension assister is configured to encourage device extension by changing a length of the load path (see the load change between figs 1 and 3 of Bonutti where the limb is urged to extend).
Regarding claim 35, the modified Cardinali shows the extension assistor is attached to the distal framework portion at the position closer to the at least one operative connection (after the modification by Bonutti, the extension assistor is attached to the framework at the operative connection (22, fig 1 of Cardinali)) than to any of the one or more distal framework engaging members (the assistor would further attach to the distal bridge and nowhere else on the framework).
Regarding claim 36, the modified Cardinali shows the extension assistor is fixed to the distal framework portion at the position closer to the at least one operative connection (after the modification by Bonutti, the extension assistor is attached to the framework at the operative connection (22, fig 1 of Cardinali)) than to any of the one or more distal framework engaging members (the assistor would further attach to the distal bridge and nowhere else on the framework).
Regarding claim 37, the modified Cardinali shows the proximal framework portion (26, 30 and 46, in fig 1 of Cardinali) defines a posterior side (30, fig 1 of Cardinali) and an anterior side (26, fig 1 of Cardinali) separated by a proximal anteromedian plane (on two sides of the upper leg), the leg facing portion on the anterior side of the proximal framework portion configured to be directed towards and generally facing an anterior of the upper leg portion (see anterior of the frame work (46) facing the anterior of leg), and wherein the extension assistor is entirely positioned on the anterior side of the proximal anteromedian plane (after modification by Bonutti the extension assistor is on the plane).
Regarding claim 38, the modified Cardinali shows the distal framework portion (32, 36 and 48 beneath 32 and 36, fig 1 of Cardinali) defines a posterior side (36, fig 1 of Cardinali) and an anterior side (32, fig 1 of Cardinali) separated by a distal anteromedian plane (on two sides of the lower leg), the leg facing portion on the anterior side of the distal framework portion configured to be directed towards and generally facing an anterior of the lower leg portion (see anterior of the frame work (48) facing the anterior of leg), and wherein the extension assistor is entirely positioned on the anterior side of the distal anteromedian plane (after modification by Bonutti the extension assistor is on the plane).
Regarding claim 39, in fig. 1 Cardinali discloses a therapeutic device for use on a length of a leg of a user, the length including an upper leg portion, a lower leg portion, and a knee intermediate the upper leg portion and the lower leg portion, said leg length also defining opposing medial and lateral sides each extending the length of said leg length (see device in fig 1), said user having an anterior, said device comprising: a proximal framework portion (26, 30 and 46) configured for attachment relative to the upper leg portion; one or more proximal framework securing members (straps that attach to upper strap retainers 16) operatively coupled to the proximal framework portion, the one or more proximal framework securing members configured for securing the proximal framework portion to the upper leg portion [0024]; a distal framework portion (32, 36 and 48 beneath 32 and 36) configured for attaching to the lower leg portion; at least one operative connection (22 and 24) intermediate to and operatively connecting the proximal and distal framework portions, the operative connection configured to facilitate manipulation of the proximal and distal framework portions in device flexion when the device is attached to the leg and when the leg is in flexion [0025]; but is silent regarding an extension assistor attached to the distal bridge, wherein the extension assistor is configured to selectively discourage device flexion of the proximal and distal framework portions relative to one another, and, when activated, the extension assistor selectively encourages device extension of the proximal and distal framework portions relative to one another, thereby causing the leg to be urged into extension. 
However, in fig. 1 and 3 Bonutti teaches an extension assistor (22) attached to the proximal framework portion and attached to the distal framework portion (see attachment of 62 to frames 44 and 24), the extension assistor configured to provide an urging force (see Abstract, lines 10-14) to the distal framework portion at a position closer to the at least one operative connection than to any of the one or more distal framework engaging members, to the distal framework portion (see fig 1, element 22 is attached to the framework 24 and 44 near operative connection 62), wherein the extension assistor is configured to selectively discourage device flexion of the proximal and distal framework portions relative to one another, and, when activated, the extension assistor selectively encourages device extension of the proximal and distal framework portions relative to one another, thereby causing the leg to be urged into extension (Col. 1, II. 60-67). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cardinali's proximal framework, distal bridge and hinge with an extension assistor, as taught by Bonutti, for the purpose of expanding the range of motion of joints.
Regarding claim 40, the modified Cardinali shows the extension assistor is fixed to the distal framework portion at the position closer to the at least one operative connection (after the modification by Bonutti, the extension assistor is attached to the framework at the operative connection (22, fig 1 of Cardinali)) than to any of the one or more distal framework engaging members (the assistor would further attach to the distal bridge and nowhere else on the framework).
Regarding claim 41, the modified Cardinali shows the proximal framework portion (26, 30 and 46, in fig 1 of Cardinali) defines a posterior side (30, fig 1 of Cardinali) and an anterior side (26, fig 1 of Cardinali) separated by a proximal anteromedian plane (on two sides of the upper leg), the leg facing portion on the anterior side of the proximal framework portion configured to be directed towards and generally facing an anterior of the upper leg portion (see anterior of the frame work (46) facing the anterior of leg), and wherein the extension assistor is entirely positioned on the anterior side of the proximal anteromedian plane (after modification by Bonutti the extension assistor is on the plane).
Regarding claim 42, the modified Cardinali shows the distal framework portion (32, 36 and 48 beneath 32 and 36, fig 1 of Cardinali) defines a posterior side (36, fig 1 of Cardinali) and an anterior side (32, fig 1 of Cardinali) separated by a distal anteromedian plane (on two sides of the lower leg), the leg facing portion on the anterior side of the distal framework portion configured to be directed towards and generally facing an anterior of the lower leg portion (see anterior of the frame work (48) facing the anterior of leg), and wherein the extension assistor is entirely positioned on the anterior side of the distal anteromedian plane (after modification by Bonutti the extension assistor is on the plane).
Regarding claim 43, the modified Cardinali shows the extension assistor is attached to an anterior side of the distal framework portion and is attached to an anterior side of the proximal framework portion (after the modification by Bonutti the extension assistor attaches to 22/24 on the anterior side of the framework fig 1 of Cardinali).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardinali and Bonutti, as applied to claim 21 above, in further view of Stohr (WO99/03440).
Regarding claim 6, the modified Cardinali is silent regarding an inflatable proximal bladder adapted to be positioned between an anterior portion of the upper leg portion and at least one of the one or more proximal framework securing members. 
However, in fig. 15 Stohr teaches an inflatable bladder (11 /6, see first full paragraph of 2nd page in translation) between an anterior portion of the upper leg portion and at least one of the one or more proximal framework securing members 27. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Cardinali's anterior portion of the upper leg portion and at least one of the one or more proximal framework securing members with the addition of an inflatable bladder, as taught by Stohr, for the purpose of helping the user to increase their range of motion by promoting extension. 
The modified Cardinali's inflatable proximal bladder is configured to interact with the upper leg portion and the at least one of the one or more proximal framework securing members such that inflation of the inflatable proximal bladder while the extension assistor is connected causes the leg to be urged into extension due to the pushing of the inflatable proximal bladder against the upper leg portion and the at least one of the one or more proximal framework securing members (due to pressure from the inflatable bladder at its proximal and anterior location).
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardinali, Bonutti and Stohr, as applied to claim 25 above, in further view of Bledsoe (2012/0271211 ).
Regarding claim 7, the modified Cardinali discloses that the at least one of the one or more proximal framework securing members comprises a strap adapted to be in contact with an anterior side of the upper leg portion at approximately a same length at which the inflatable proximal bladder is in contact to the upper leg portion (as modified by Stohr in rejection of claim 6 above, a proximal inflatable bladder is positioned between the proximal framework strap and the anterior side of said leg), but is silent regarding that the strap is elastic. 
However, Bledsoe teaches a knee brace including elastic straps (Page 4, para 45). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Cardinali's straps with elastic straps, as taught by Bledsoe, for the purpose of providing comfort to the user.
Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive. Applicant argues on pg. 15 that "not only does Bonutti fail to teach, hint, or suggest the extension assistor recited by claim 21, but modifying the pulley 128 “to provide an urging force to the distal framework portion at a position closer to the at least one operative connection than to any of the one or more distal framework engaging members,” as recited by claim 21, would destroy both of the advantages taught by Bonutti". However, this is not taken well since the urging force required by claim 21 is also applied to the connection 62 in fig 3 of Bonutti which corresponds to 22/24 in fig 1 of Cardinali. Therefore, the urging force is applied to the framework is in the operative connection and combining Cardinali and Bonutti would not destroy the advantages of Bonutti and would only add additional stress/force if the user or healthcare professional suggested such treatment. Thus, the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785